HE AMEY, Circuit Judge,
dissenting.
Lawrence Hull has an extensive history of sexually abusive behavior toward older wom*1355en. As a trusty at the FCDC, Hull was frequently permitted to leave the jail unsupervised to perform various tasks for jail personnel. Bobby Davis co-owns and works in a dairy equipment and sales service store located within 100 feet of the perimeter of the parking lot of the jail. Defendants Charles Bost, Joann Cunningham, and Janel-la Cantrell knew of Hull's violent and sexually abusive history. Defendants also knew of the location of Davis’ store. The store had been at the same location since 1978, and Hull himself had been in Davis’ store and spoken to Davis on two previous occasions. Despite the defendants’ knowledge of Hull’s history and the store’s location, they released Hull to work unsupervised in the jail parking lot. Their actions gave Hull the opportunity to sexually assault Davis, who, as an elderly woman working close to the jail, was subjected to a greater risk of harm than the general public. These facts are sufficient to withstand the defendants’ motion for summary judgment. They support a finding that defendants engaged in reckless state action that exposed Davis to a risk of harm greater than that faced by the general public. Thus, I respectfully dissent.
At the time Hull attacked Davis, he was in custody at the FCDC. During Hull's detainment, the FCDC gave him trusty status. As a trusty, Hull spent three or four hours outside of his cell each day — often outside the jail — performing various tasks for Fulton County law enforcement personnel. Immediately prior to Hub’s attack on Davis, FCDC personnel released Hull to unload groceries, wash cars, and take out the trash in the area behind the FCDC and Davis’ store. Hull performed these duties unsupervised. Defendants’ understanding was that Hull would “do his jobs and then check back” with them. (Appellant’s App. at 343 (Dep. of Cunningham at 7).) Because Hull raped Davis while in the custody of the FCDC and while performing his duties as a trusty, Davis has presented sufficient facts to support a finding of state action on the part of the defendants. •As the Sixth Circuit has explicitly recognized, jail officials have a custodial relationship with a trusty, in contrast to released parolees or escapees, that provides the officials with the power and authority to direct and control the trusty’s actions. Nishiyama v. Dickson County Tenn., 814 F.2d 277, 280 (6th Cir.1987) (en banc).1
The majority reasons that' the defendants took no affirmative state action as required for a due process claim because they did not send Hull back outside after he had completed his duties, but rather Hull chose to leave the facility himself. The majority employs an artificially narrow understanding of an affirmative course of action by concluding that the defendants were relieved from responsibility when Hull completed his assigned tasks and returned to the FCDC. The fact that Hull exceeded the limits of the duties for which he was released does not preclude a finding of state action. Rather, the defendants’ failure to supervise Hull during his entire release facilitated Hull’s commission of the crime and constituted state action that continued until the defendants ensured that Hull returned to his cell. See Nishiyama 814 F.2d at 281 (finding state action where officers “by their acts facilitate the crime by providing the criminal with the specific opportunity to commit the crime_”). The defendants’ failure to appropriately restrict Hull’s freedom afforded Hull the opportunity to attack Davis.
*1356Davis also has presented facts sufficient to survive summary judgment that defendants’ conduct posed a greater danger to Davis than to the general public. Defendants’ own depositions support a finding that Hull has a significant history of sexually assaulting older women. The defendants admitted in their depositions that they knew Hull had sexually assaulted both Sheriff Martin’s wife and Bost’s wife prior to his detention at the FCDC. These assaults alone show a pattern of sexually violent behavior toward older women. The depositions also reveal that each defendant was aware of Hull’s conviction for assaulting an elderly woman. Although the defendants may not have been aware that the aggravated assault was in fact an attempted rape,2 (App. at 387-8 (Aff. for Warrant of Arrest)), their knowledge of the assault demonstrates their awareness of Hull’s violent propensities against older women. All of the defendants, were also aware that Hull had burglary charges pending against him. During one of the burglaries, Hull allegedly broke into an elderly woman’s home, stole her undergarments, and made numerous calls to sexually explicit 900-numbers. Deputy Sheriff Bost was aware of the sexual aspect of this burglary and theft because the victim was one of Bost’s high school friends who lived in the house directly behind him. Bost had visited his friend regarding the burglary and he had talked to “the city officers and the deputies and the other people in the sheriffs office about Lawrence and about his situation” following the burglary. (App. at 373-4 (Dep. of Bost at 33, 35).) Bost also specifically admitted that, even before Hull had committed any of the crimes for which he was eventually incarcerated and before Hull violated his parole, he had been afraid another sexual assault might occur if Hull was not properly supervised. (Appellant’s App. at 371-2 (Dep. of Bost at 31-2).) Additionally, Bost stated that Hull had a “propensity ... to attack a weaker person, anyone who could not offer any resistance or pose any kind of threat to him.... ” (Appellant’s App. at 380 (Dep. of Bost at 53).)
Davis has strongly documented Hull’s dangerous propensities, which posed a threat to a clearly-defined group to which Davis belonged. This sort of specific threat is sufficient to support her section 1983 claim. Cases in which no special danger has been found generally involve a much broader risk than that present in the instant case. Fox v. Custis, 712 F.2d 84, 88 (4th Cir.1983) (parolee involved in one incident of fraud and suspected of one incident of arson did not have history that posed known risk to murder victims); Janan v. Trammell, 785 F.2d 557, 560 (6th Cir.1986) (targeted threat against one person did not create a special relationship with a member of the general public); Jones v. Phyfer, 761 F.2d 642, 645-46 (11th Cir.1985) (no special relationship between state and rape victim as to inmate who had previously robbed victim’s home, but had posed no harm to her person and had no history of sexual assault). The majority fails to directly address the specific focus of the danger that Hull posed to Davis given his propensity and her proximity. Rather, it simply minimized Hull’s history of violent and sexually assaultive behavior toward older women.
In addition to Hull’s propensity for sexual violence, Davis’ evidence of proximity to the area where Hull was routinely released without supervision is sufficient to support her 1983 claim. Davis and her husband lived in Salem, Arkansas since 1966, and they owned their store since 1978. The store is located directly behind the jail. On a daily basis, Davis tended to her business approximately 100 feet from where Hull often worked. The defendants knew that the store was close to the parking lot and that the store had an accessible back entrance. Cunningham estimated that it would take only two minutes to walk the distance between the parking lot and the store.
Davis’ demonstrated proximity supports her contention that defendants’ actions placed her at a greater risk of danger than *1357that of the general public. Contrary to the district court’s characterization, our court in Wells v. Walker, 852 F.2d 368 (8th Cir.1988), cert. denied, 489 U.S. 1012, 109 S.Ct. 1121, 103 L.Ed.2d 184 (1989), did not limit the existence of a specific danger to a strict range of distance; rather, in Wells we held that state action creates a specific harm if it “plac[es] [the plaintiff], unlike members of the general public, in a unique, confrontational encounter with a person whom plaintiffs allege had exhibited violent propensities.” Id. at 371. The limitation on Hull’s activities as a trusty necessarily restricts the group of people at risk such that they are always distinct from the general public. Compare Nishiyama, 814 F.2d at 280 (distinguishing the more limited risk created by a trustee as opposed to a parolee, in which “the identity of potential victims was difficult to define.”) with Fox, 712 F.2d at 88 (finding no specific danger where state agent exposed to a virtually unlimited set of people); Janan, 785 F.2d at 560 (same); Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir.1982) (same).
Finally, Davis’ evidence of defendants’ admitted knowledge of both Hull’s record and the proximity of Davis’ store, supports a finding that defendants’ actions were, at a minimum, reckless. Daniels v. Williams, 474 U.S. 327, 334 n. 3, 106 S.Ct. 662, 667 n. 3, 88 L.Ed.2d 662 (1986) (due process violation requires showing of state actors’ intentional or reckless conduct). Despite their awareness of the specific danger Hull posed to nearby citizens, particularly elderly women, the defendants released him from his cell, permitted him to work outside the facility unattended, and did not ensure that he promptly returned to his cell when his prison duties were completed. The defendants’ deliberate actions are clearly distinguishable from the claims we rejected in Wells, 852 F.2d at 372. Davis does not claim that defendants should have known Hull was dangerous or should have known of her proximity. Rather Davis has demonstrated that defendants did know of her proximity and the danger that Hull posed to women of her age and nevertheless released him. Obviously, closer supervision would have imposed some additional administrative burdens on prison officials, but this is the price an institution must pay if it names a sexually abu- - sive person as a trusty.
The record in this case provides a sufficient factual basis to support a section 1983 violation. The custodial relationship between the defendants and Hull, as a trusty, supports a determination that defendants undertook an affirmative state action that increased Davis’ risk of harm. Davis’ proximity to the area in which Hull worked and Hull’s sexually assaultive propensities support a finding that the state’s actions exposed her to a greater risk of harm than that faced by the general public. Davis has also presented evidence that the defendants’ conduct was deliberate and intentional, the requisite mental state for a violation of substantive due process. For the above reasons, I dissent.

. The majority relies of Nobles v. Brown, 985 F.2d 235, 238 n. 1 (6th Cir.1992) to suggest that a prisoner must be “cloth[ed] with the authority of the state" in order for her actions to give rise to a constitutional claim. In Nobles, a prison guard was taken hostage and raped by a prisoner. The prison officials allegedly left the prisoner’s cell unlocked at a time when it was supposed to be double-locked and failed in their efforts at hostage negotiations. These facts, at most, demonstrated negligence on the part of the officials. In contrast, Hull was deliberately released as a trusty. Under the Regulations of Fulton County Jail a trusty "work[s] for and [is] responsible to the personnel of th[e] facility.” (App. at 341). As a trusty working for and reporting to the state, Hull was effectively clothed with the authority of the state in contrast to the prisoner in Nobles, "who had no official authority of any kind.” Id. at 238 n. 1. Moreover, it is important to note, Nobles does not establish the "clothed with the authority of the state” test as a required test. Rather, it alternatively concludes that the plaintiff did not demonstrate reckless indifference to a known risk that made it highly probable that harm would follow. Id.


. I cannot believe that supervisory personnel of the Fulton County Jail were not aware of the facts underlying the aggravated assault. Under the Fulton County Jail Regulations, when an inmate is brought into the jail, the jail personnel must ensure that he is accompanied by the proper legal documents, including the warrant for his arrest, and check the documents for completeness down to the detail of signatures. (App. at 313).